In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-874V
                                          UNPUBLISHED


    SUSAN GREENBERG-FOLKMAN,                                    Chief Special Master Corcoran

                         Petitioner,
    v.                                                          Filed: May 9, 2022

    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                             Stipulation on Damages; Influenza
                                                                (Flu); Tetanus-Diphtheria-Acellular
                         Respondent.                            Pertussis (Tdap); Shoulder Injury
                                                                Related to Vaccine Administration
                                                                (SIRVA)


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Tyler King, U.S. Department of Justice, Washington, DC, for Respondent.

                                DECISION ON JOINT STIPULATION1

       On July 17, 2020, Susan Greenberg-Folkman filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2
(the “Vaccine Act”). On October 31, 2018, Petitioner received both influenza (“flu”) and
tetanus-diphtheria-acellular pertussis (“Tdap”) vaccines, which are both contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3(a). Petitioner alleges that she
sustained a shoulder injury related to vaccine administration (“SIRVA”), within the
applicable time period set forth in the Table, or in the alternative, that her alleged shoulder
injury was caused by the vaccine(s). Petitioner further alleges that she experienced the
residual effects of this injury for more than six months.


1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Respondent denies that Petitioner sustained a SIRVA Table injury; denies that the
vaccines caused Petitioner’s alleged shoulder injury, or any other injury; and denies that
her current condition is a sequelae of a vaccine-related injury.

      Nevertheless, on May 6, 2022, the parties filed the attached joint stipulation, stating
that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $15,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
      Case 1:20-vv-00874-UNJ Document 28 Filed 05/06/22 Page 1 of 5




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS


  SUSAN GREENBERG-FOLKMAN,

                  Petitioner,                             No. 20-874V
                                                          Chief Special Master Corcoran
 v.                                                       ECF

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                  Respondent.


                                            STIPULATION

The parties hereby stipulate to the following matters:

         1. Petitioner filed a petition for vaccine compensation under the National Vaccine Injury

Compensation Program, 42 U.S.C. §300aa-10 to -34 (the "Vaccine Program"). The petition seeks

compensation for injuries allegedly related to petitioner's receipt of the influenza and Tdap vaccine,

both vaccines are contained in the Vaccine Injury Table (the ''Table"), 42 C.F.R. § 100.3(a).

        2 Petitioner received both influenza and Tdap vaccines on October 31, 2018.

        3. The vaccines were administered within the United States.

        4. Petitioner alleges that she sustained a shoulder injury related to vaccine

administration ("SIRVA") within the time period set forth in the table, or in the alternative,

that her alleged shoulder injury was caused by the vaccine. Petitioner further alleges that she

experienced the residual effects of this condition for more than six months.

        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her condition.

        6. Respondent denies that petitioner sustained a SIRVA table injury; denies that the

vaccines caused petitioner's alleged shoulder injury, or any other injury, denies that her current
    Case 1:20-vv-00874-UNJ Document 28 Filed 05/06/22 Page 2 of 5




 condition is a sequelae of a vaccine related injury.

          7. Maintaining their above-stated positions, the parties nevertheless now agree that the

 issues between them shall be settled and that a decision should be entered awarding the

 compensation described in paragraph 8 of this Stipulation.

         8. As soon as practicable after an entry of judgment reflecting a decision consistent with

 the terms of this Stipulation, and after petitioner has filed an election to receive compensation

 pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

 the following vaccine compensation payment:

        A lwnp sum of$15,000.00 in the form of a check payable to petitioner. This amount
        represents compensation for all damages that would be available under 42 U.S.C.
        § 300aa-15(a).

         9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42 U.S.C.

 § 300aa-21(a)(l), and an application, the parties will submit to further proceedings before the

 special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10.   Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable under

42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or State

health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396 et

seq.)), or by entities that provide health services on a pre-paid basis.

       11.    Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject to

the availability of sufficient statutory funds.

       12     The parties and their attorneys further agree and stipulate that, except for any award
                                                     2
   Case 1:20-vv-00874-UNJ Document 28 Filed 05/06/22 Page 3 of 5




for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a strict

construction of 42 U.S.C. §300aa-15(a) and (d), and subject to the conditions of 42U.S.C.

 § 300aa-15(g) and (h).

       13.     In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and the

Secretary of Health and Human Services from any and all actions or causes of action (including

agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever

kind or nature) that have been brought, could have been brought, or could be timely brought in the

Court of Federal Claims, under the National Vaccine Injmy Compensation Program, 42 U.S.C. §

300 aa-10 et seq., on account of, or in any way growing out of, any and all known or unknown,

suspected or unsuspected personal injuries to or death of petitioner resulting from, or alleged to

have resulted from, the influenza and Tdap vaccinations administered on October 31, 2018, as

alleged by petitioner in a petition for vaccine compensation filed on or about July 17, 2020, in the

United States Court of Federal Claims as petition No. 20-874V.

       14.   If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

       15.   If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Qaims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

       16.   This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injmy Act of 1986, as amended, except as

                                                     3
    Case 1:20-vv-00874-UNJ Document 28 Filed 05/06/22 Page 4 of 5




otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the parties

hereto to make any payment or to do any act or thing other than is herein expressly stated and

clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or amount

of damages, and further, that a change in the nature of the injury or condition or in the items of

compensation sought, is not grounds to modify or revise this agreement.

         17.   This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged injury or

any other injury or her current disability, or that petitioner suffered an injury contained in the vaccine

table.

         18.   All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                         END OF STIPULATION




I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I

                                                      4
  Case 1:20-vv-00874-UNJ Document 28 Filed 05/06/22 Page 5 of 5




Respectfully submitted,

PETITIONER:




ATTORNEYOFRECORDF OR                                          AUTHORIZED REPRESENTATIVE
PETITIONER:                                                   OF THE ATTORNEY GENERAL:



                                                              'i&i~~p~                       ~
                                                              Deputy Director
                                                              Torts Branch
                                                              Civil Division
                                                              U.S. Department of Justice
                                                              P.O. Box146
                                                              Benjamin Franklin Station
                                                              Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE                                     ATTORNEY OF RECORD FOR
OFTHESECRETARYOFH EALTH                                       RESPONDENT:
AND HUMAN SERVICES:
George R. Grimes-    DlgltallyslgnedbyGeorgeR.
                     Grlmes -S14
S14                  Date: 2022.04.20 12:34:1 s -04'00'

CDR GEORGE REED GRIMES, MD, MPH
Director, Division of lnjwy                                   Trial Attorney
 Compensation Programs                                        Torts Branch, Civil Division
Healthcare Systems Bureau                                     U.S. Department of Justice
Health Resources and Services                                 P.O. Box 146
 Administration                                               Benjamin Franklin Station
U.S. Department of Health                                     Washington, DC 20044-0146
 and Human Services                                           Tel: (202) 305-0730
5600 Fishers Lane, 08N146B                                    Tyler.King@usdoj.gov
Rockville, MD 20857



Dated   t;jJ7f 20 ),)..

                                                          5